ATTACHMENT TO ADVISORY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
The amendment after final filed on 5 January 2022 has not been entered.  
The proposed amendment to claim 3 removes Zn, Ag and Au from the list of claimed metal elements.
The proposed amendment to claim 19 removes polyfuran from the list of claimed electron-conducting polymers.
As these proposed amendments further limit the claimed invention, additional search and consideration will be necessary.  The proposed amendments to claims 3 and 19 appear to overcome the outstanding rejections under 35 USC 103. The proposed cancelation of claim 14 would overcome the outstanding rejection under 35 USC 112(d). 
The outstanding Double Patenting rejection is withdrawn in light of the filed Terminal Disclaimer. 
Applicant’s remarks directed to the newly amended claims, will not be addressed in this communication.
Claims 3, 14 and 19 remain rejected. Claims 1, 2, 4-13, 17, 18, 20 and 21 are allowed. 
Terminal Disclaimer
The terminal disclaimer filed on 5 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,734,642 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/STEWART A FRASER/Primary Examiner, Art Unit 1724